Citation Nr: 1442227	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a torn lateral meniscus and patellar dislocation of the right knee post-operative with traumatic arthritis (right knee disability).

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota which denied service connection for a torn lateral meniscus and patellar dislocation of the right knee post-operative with traumatic arthritis.

In March 1986, the BVA denied the Veteran's claim for a torn lateral meniscus and patellar dislocation of the right knee post-operative with traumatic arthritis because "[t]here is no demonstration that a chronic acquired right knee abnormality is referable to the Veteran's period of active service, and traumatic arthritis was not clinically confirmed within the one year following termination of such service".  

The Veteran filed a claim to reopen his claim for service connection in November 2009 and the RO declined to reopen the claim as no new and material was submitted.  The Veteran submitted additional lay and medical evidence.  In a March 2011 rating decision, the RO reopened the Veteran's claim and denied his service connection claim for torn lateral meniscus and patellar dislocation of the right knee post-operative with traumatic arthritis.  The Veteran filed a notice of disagreement in March 2011.  The RO issued a statement of the case (SOC) in May 2011 and a supplemental statement of the case (SSOC) in June 2011.  The Veteran perfected his appeal in June 2011 and requested a video BVA hearing.  The RO issued a second SSOC in November 2011 denying the Veteran's claim for secondary service connection with respect to his right knee as a result of his service connected degenerative disc disease of the lumbar spine and on a presumptive basis.  The Veteran submitted a letter in June 2012 cancelling his BVA hearing request.

Since the issuance of the November 2011 SSOC, the Veteran submitted additional medical evidence.  The Veteran's representative waived AOJ consideration of this new evidence in the first instance in an August 2014 memorandum letter.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Virtual VA contained an appellate brief filed by the Veteran's representative and other duplicative records.  VBMS contains documents related to his claims for increased rating and service connection for his shoulder and spinal disabilities which are not on appeal.


FINDINGS OF FACT

1.  In March 1986, the Board denied service connection for a right knee disability.

2.  The evidence submitted since the March 1986 Board decision relates to the unestablished facts of service origination, and raises reasonable possibility of substantiating the claim of service connection for a torn lateral meniscus and patellar dislocation of the right knee post-operative with traumatic arthritis.

3.  A right knee disability was not present in service and is not shown to be due to an in-service injury or otherwise to be related to military service.

4.  Service connected degenerative disc disease of the lumbar spine did not cause or aggravate the Veteran's right knee disability.


CONCLUSIONS OF LAW

1.  Subsequent to the final March 1986 Board decision, new and material evidence has been presented to reopen the claim service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 20.1103 (2013).

2.  The criteria for service connection for torn lateral meniscus and patellar dislocation of the right knee post-operative with traumatic arthritis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In compliance with VA's duty to notify, the Veteran was notified in a December 2009 VCAA letter of the evidence necessary to reopen the claim for service connection for a right knee disability.  This letter also explained how a disability rating is determined for a service-connected disorder and basis for determining an effective date upon the grant of any benefit sought.

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service treatment records, VA examinations and treatment records, lay statements, as well as private medical records and opinions.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.   The Veteran has been an active participant in the claims process by providing evidence and argument.  Thus, the case is ready for appellate review.

Finally, VA must ensure that its examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The medical reports reflect that the examiner interviewed and examined the Veteran prior to rendering an opinion.  The medical opinions are reasoned and explained; the Board finds the reports adequate.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran did not appeal the Board's March 1986 decision to the Court and it became final.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA adjudicators must follow a two-step process in evaluation previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final disallowance is new and material.  If it is determined that a claimant has produced both new and material evidence, then the adjudicator must reopen the claim and evaluate the merits of that claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108; Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Applicable law requires that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board previously denied service connection for right knee disability in a March 1986 decision, finding that "[t]here is no demonstration that a chronic acquired right knee abnormality is referable to the Veteran's period of active service, and traumatic arthritis was not clinically confirmed within the one year following termination of such service."  The evidence on file at that time consisted of the service treatment records, VA treatment records up to September 1985 and private medical records pertaining to the Veteran's right knee examination, treatment, and meniscectomy.

In a March 2011 rating decision, the RO determined that while a lay statement (stating that the Veteran was observed not having any right knee problems before service entry but did so after discharge from service) and a October 2010 VA treatment record (indicating his right knee pain is of longstanding duration in the setting of chronic dislocation of the patella and lateral meniscus tear, which dates back to his injuries incurred in the military) was new and material evidence.  Despite the determination reached by the RO, the Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened, based on the submission of both new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received subsequent to the March 1986 Board decision, includes lay statements, VA treatment records, VA examination dated February 2011, VA examiner's opinion dated October 2011and private medical opinions dated July 2011 and October 2012.  The January 2010 VA treatment record states the Veteran's meniscus repair and tendon transplant were "as a result of injury in Military".  The February 2011 VA examiner found the Veteran's right knee osteoarthritis was not caused by or the result of military service.  The July 2011 private medical opinion from Dr. S. E. B. states the Veteran "...gave a history of falling off a motorcycle one year before while in the U.S. Navy and injuring his right knee."  The October 2011 opinion of the VA examiner who performed the February 2011 knee examination states the Veteran's torn lateral meniscus and patellar dislocation were not caused by or the result of military service because the military discharge medical examination was marked "no" for trick or locked knee and the physical examination was normal in March 1978.  Dr. S. E. B. opined in his October 2012 letter that "[w]ere it not for the injury that [the Veteran] sustained in the U.S. navy in 1978, he would not have had degenerative arthritis of his right knee."

This evidence was not previously of record and it relates to the unestablished facts of service origination that is necessary to substantiate the Veteran's claim.  Thus, this new evidence is material.  Accordingly, the Board determines that the evidence received since the March 1986 Board decision is "new" and "material" as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the Veteran's claim of entitlement to service connection for a torn lateral meniscus and patellar dislocation of the right knee post-operative with traumatic arthritis.

Service Connection

Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain chronic diseases, such as arthritis as in the Veteran's case, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).


Background

The Veteran contends three separate theories of entitlement for service connection of his right knee arthritis.  First, he contends the arthritis is directly caused by his 1978 motorcycle fall which resulted in injury to his right knee.  Second, he argues he his right knee should be presumptively service connected because he has had continuity of symptomatology with respect to his right knee arthritis.  Third, he argues his right knee arthritis was aggravated by his service-connected lumbar spinal disability.

The Veteran's service treatment records show that in February 1978, X-ray views of the Veteran's right knee showed "two small osseous densities in the medial distal femur.  These are believed to be bone islands or old areas of bone necrosis.  There is no other evidence of structural defects.  The soft tissues are normal."

In July 1977 the Veteran received treatment while in service for trauma to his testicles when he hit a bump and bounced in the air while riding his motorcycle.

A February 1978 service treatment record states the Veteran "[f]ell off roof 2 1/2 wk ago & was admitted to a civilian hospital for 2 weeks in traction..." and "[t]oday slipped on ice and fell again.  Now complaining of lower back pain and right knee pain."

The service treatment records do not contain any other record of a motorcycle accident or a right knee injury in 1977 and 1978.

An April 1979 St. Francis Hospital intake report reflects the Veteran's statements that he fell off a motorcycle one year ago and sprained his knee, he resprained the knee playing football last fall, and his knee gave out when he went to pivot while playing basketball two weeks ago.  He complained of a stiff and sore knee at work.

An April 1979 X-ray report of Veteran's right knee with tunnel and sunrise views showed "[o]sseous structures intact.  Joint space is maintained.  Bone islands noted in the medial femoral condyle.  No other abnormality."

In June 1979, Dr. R. D. P.'s examination report reflects the Veteran's complaints of stiffness and soreness and his description that he "fell of [sic] his motorcycle about one year ago, sprained his knee during football, again resprained it several times.  Played basketball approximately 3 mo. ago, pivoted and his knee gave-out."  In addition, the physician reported, "... [the Veteran] has had an arthrogram which was normal."

In June 1979, Dr. S. E. B.'s, a private orthopedist, consultation report reflects the Veteran's statements "...initially injured his right knee about one year ago when he fell off a motorcycle.  He recovered from this and sprained his knee again during football and also on several other occasions.  About three months ago, the patient was playing basketball.  He pivoted on his right knee and it gave out.  Since that time, the patient has had recurrent lateral joint line pain as well as giving away."  The report also notes "[a]n arthrogram was done which was negative."  The plain X-rays showed "a relatively lengthened patellar tendon with a patella-to-patella tendon ration of less than 0.8." 

A July 1979 discharge summary by Dr. R. D. P., states "[T]his 21-year-old white male fell from his motorcycle about a year ago.  Since then, he has had painful right knee.  Physical exam reveals pain in the right knee but no evidence of any joint instability or effusion.  He was worked up by Dr. S. E. B. and all was negative, but because of his continued pain and dislocated patella, he is being brought to Surgery for exploration.  He was then taken to Surgery and exploration of the right knee revealed a tear of the lateral meniscus.  This was removed and the patella was repaired so as to re-align it."

A January 2010 VA treatment note reflects Veteran's complaints of having "right knee (open knee surgery) meniscus repair and tendon transplant St. Frances [sic] Shakopee, 1981.  As a result of injury in Military. 1983 arthroscopic. Arthritis type pain since 1981."

In a February 2011 VA examination report, the examiner found the Veteran's right knee osteoarthritis was not caused by or the result of military service.  He reasoned that the Veteran reported no right knee problems in his March 1978 discharge examination and his clinical evaluation of the lower extremities was normal.  There was nothing in the service medical records to indicate a right patellar dislocation.  Furthermore, the clinician reasoned that an interceding/intervening event - the June 1979 private clinical note recorded the Veteran's statement that his knee gave out while playing basketball three months earlier - would account for his right knee surgeries and subsequent right knee arthritic condition.

In a July 2011 letter, Dr. S. E. B. states that "[the Veteran] was first seen by me in orthopedic consultation on April 17, 1979.  He gave a history of falling off a motorcycle one year before while in the U.S. Navy and injuring his right knee."  He opined that "...it is not surprising to me that [the Veteran's] right knee x-ray was normal on discharge from the Navy.  He sustained a tear of the lateral meniscus as well as recurrent dislocation of his right patella secondary to his right knee injury while in the Navy when he fell off the motorcycle.  Plain x-rays for the conditions of a lateral meniscus tear and recurrent dislocation of the patella are usually normal.  Therefore, in my opinion, a normal plain x-ray medically cannot be used to indicate that his right knee was normal when he left the Navy."

In October 2011 the VA clinician who performed the February 2011 examination provided a medical opinion with respect to the right knee torn lateral meniscus and patellar dislocation.  He opined the injuries were not caused by or the result of military service because military discharge medical examination was marked "no" for trick or locked knee and the physical examination was normal in March 1978.  He reasoned that, in June 1979, the Veteran was seen by a medical provider stating his right knee injury occurred 3 months earlier while playing basketball.  This led the clinician to conclude that the post discharge 1979 injury would have to be considered an interceding/intervening event. 

In an October 2012 letter, Dr. S. E. B. states the Veteran provided medical records showing in March 1978, he was sent to an orthopedic clinic during a separation service examination and he was seen in the orthopedic clinic in February 1978 complaining of knee pain.  Dr. S. E. B. opined "[t]his would indicate to me that when he was discharged from the Navy he had ongoing knee pain."  Dr. S. E. B.'s opinion was "...the degenerative arthritis in his right knee that has developed is directly related to the lateral meniscectomy that he had in 1979.  The cause of the lateral meniscus tear was the injury that he sustained while in the U.S. Navy.  The lateral meniscectomy directly caused the degenerative arthritis.  Were it not for the injury that he sustained in the U.S. Navy in 1978, he would not have had degenerative arthritis of his right knee."  Dr. S. E. B. reiterated "[i]n summary the degenerative arthritis of his right knee in my opinion is directly related to the injury he sustained in the U.S. Navy in 1978."

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the appellant's claims file, which includes:  her multiple contentions, as well as various VA and service medical facility records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant in this case seeks an effective date earlier than April 27, 1999 for an award of service connection for the cause of the veteran's death.  In that regard, service connection for the cause of a veteran's death may be granted where it is shown that a service-connected disability or disabilities caused or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312 (2005).  However, once entitlement to service connection for the cause of the veteran's death has been denied by a decision of the RO, that determination, absent disagreement by the appellant within a period of one year, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104(a) (2005).  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  An award of disability compensation based on direct service connection is effective the day following separation from active service, or the date entitlement arose, if the claim is received within one year from separation from service, otherwise, the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

Analysis

In a July 2011 letter, Dr. S. E. B. stated "[the Veteran] was first seen by me in orthopedic consultation on April 17, 1979.  He gave a history of falling off a motorcycle one year before while in the U.S. Navy and injuring his right knee."  Then Dr. S. E. B.'s October 2012 opinion states "[t]he lateral meniscectomy directly caused the degenerative arthritis.  Were it not for the injury that he sustained in the U.S. Navy in 1978, he would not have had degenerative arthritis of his right knee."  

The evidence of record shows a St. Francis Hospital intake report from April 17, 1979, reflecting the Veteran's description that he fell off his motorcycle one year ago spraining his right knee and a June 1979 orthopedic consultation by Dr. S. E. B. reflecting the same injury description. It was also noted that the veteran had reinjured his right knee playing football the previous fall and that the right knee had given out while he was playing basketball, not long before the June 1979 meniscectomy and patellar realignment.
 
The Board notes that Dr. S. E. B.'s nexus opinion is probative and credible with respect to the etiology of the Veteran's right knee post-operative arthritis being related to the June 1979 surgery, but not with respect to the injury which necessitated the surgery.

The Veteran also contends that he suffered injuries to his right knee from a falling pipe, from bumping his knee while rounding a corner and by being hit by a knife edge on a water tight door.  The Board notes that a review of the Veteran's service treatment records does not show any treatments for such injuries to the Veteran's right knee.  Nor has the Veteran provided any other corroborating evidence of these injuries.  

Alternatively, the Veteran contends that his right knee arthritis should be presumed to have existed in service because he has had continuity of symptomatology of right knee pain.  However, the medical evidence of record fails to show the Veteran had arthritis in his knees in service or within one year after service separation.  The February 1978 X-rays showed normal soft tissues while revealing "two small osseous densities in the medial distal femur.  These are believed to be bone islands or old areas of bone necrosis."  And the April 1979 X-ray report stated "Osseous structures intact.  Joint space is maintained.  Bone islands noted in the medial femoral condyle.  No other abnormality."  The evidence of record contains no diagnosis or medical evidence of right knee arthritis while the Veteran was in service or within one year after service separation.

Furthermore, the lay and medical evidence shows the Veteran's arthritis was caused by interceding/intervening events after service separation.  While seeking medical treatment for knee pain, on numerous occasions in 1979, the Veteran recounted that he had sprained his knee in a motorcycle fall, resprained his knee while playing football in the fall of 1978, and dislocated his knee while playing basketball in March or April of 1979.  The VA clinician in October 2011 opined that the Veteran's 1979 injury while playing basketball caused the torn lateral meniscus and patellar dislocation of his right knee.  Dr. S. E. B.'s October 2012 medical opinion was that the Veteran's right knee arthritis was caused by the lateral meniscectomy performed in June 1979.  Therefore, as the Veteran experienced multiple post service interceding/intervening events which led to his arthritis, the Veteran is not entitled to direct service connection based on a presumption of service injury or continuity of symptomatology. 

Finally, the Veteran contends he is entitled to secondary service connection for his right knee arthritis based on aggravation by his service-connected lumbar spine disability.  The Veteran relies on a February 2010 VA spine examination where the clinician reported on the Veteran's complaint that "the back pain is present more days than not and frequently radiates down the right leg."  

However, the VA clinician did not opine that the Veteran's degenerative disc disease of the lumbar spine aggravated his right knee arthritis.  Rather, the clinician merely recorded the Veteran's complaint with respect to his pain symptoms.  Moreover, in October 2011, a VA examiner of the Veteran's knee condition opined that the right knee torn lateral meniscus and patellar dislocation was not caused by or the result of the degenerative disc disease of the lumbar spine because the lumbar spine condition was a result of the natural aging process and the torn lateral meniscus, patellar dislocation, and meniscectomy precluded it.  The clinician further reasoned that the Veteran was 20 years old at the time of discharge and would not be expected to have degenerative disc disease of the lumbar spine at that time.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 465.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1313.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right knee arthritis and any in-service injury or his service-connected degenerative disk disease of the lumbar spine to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Here, the Veteran is competent to describe his pain and other manifestations of his lumbar spine disability.  However, the Board accords the Veteran's and his representative's statements regarding the etiology between the two arthritic conditions little probative value as neither the Veteran or his representative are competent to opine on such a complex medical question.  Additionally, the lay statements provided by the Veteran's friends and younger sister make a causal conclusion based on their knowledge of the Veteran's healthy back and knee condition prior to service entry and his complaints of back and knee problems after service separation.  None of the lay statements mentions any specific in-service injury suffered by the Veteran.  Further, none of these individuals have claimed to possess medical expertise, knowledge or training to the make a medical diagnosis.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of whether the Veteran's degenerative disk disease of the lumbar spine aggravated his right knee arthritis requires the interpretation of results found on physical examination and knowledge of the internal orthopedic processes.  As such, the question of aggravation in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, his representative, friends and sibling are not probative evidence. 

For the foregoing reasons, the Board finds that, the claim for service connection for a right knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disability is reopened.

Service connection for a right knee disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


